Title: Thomas Boylston Adams to William Cranch, 15 July 1799
From: Adams, Thomas Boylston
To: Cranch, William


          
            Dear William
            Philadelphia 15th: July 1799
          
          I have scarcely heard of you since my return excepting once through Mr: Johnson, and as I had nothing interesting to

communicate, I have deferred it till now, when an occasion seems to authorise it.
          On the removal of the Seat of Government to the City, the Office of Clerk of the Sup: Court of U. S. will most probably become vacant, as the present incumbent, Mr: Sam: Bayard, has since his return from England taken up his abode, chiefly at New York, with a design, as I hear & believe, of continuing there altogether. He will of course resign the Office of Clerk and as some one must be appointed in his stead, who resides either on the spot or near it, I should be very glad to assist you in making interest for the appointment, should you think it worth an application. The convenience of your situation, suggested the idea to me, and I mention it thus early, because I think that interest is making for the office by a person here, who though a friend of mine & a brother chip, has not in my opinion, pretentions equal to yours. The appointment rests with the Judges, & I am persuaded an application from you would meet success— Judges Cushing, Ellsworth & Chase, would be those to whom I would take the liberty of addressing myself in your behalf, if you will give me leave— The Supreme Court will sit here next month, Yellow fever a part. The duties of the Clerkship are by no means arduous & they are entirely professional— The Records must be at the seat of Government, and though the emoluments are inconsiderable, it serves as an introduction to other business— At all events there can be no harm in applying for it, & that seasonably. I wish it were in my power to hold up a more seducing prospect for your hopes, but I am a perfect nulity in point of influence respecting appointments—indeed I rejoyce, generally speaking, that I am. Write me your own notions of this matter and presenting me kindly to your wife & family, / Believe me sincerely
          
            T. B. Adams.
          
          
            PS. I leave the City tomorrow morning to pass some weeks in the Country— The town air begins to be unhealthy, though we have yet had no epidemic disorder. Tell Mrs: Johnson I have sent her shoes to Baltimore to Mr: Hellen.
            If Mr: G—— is with you, let him read the opposite page.
          
        